Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2015

                                      No. 04-15-00565-CV

                           IN THE INTEREST OF M.C.M., a child,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2013CVW000960-C3
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights.
Accordingly, this court must dispose of this appeal no later than 180 days after the date the
notice of appeal was filed. TEX. R. JUD. ADMIN. 6. The clerk’s record and the reporter’s record
for this appeal were due to be filed on August 28, 2015. The records have not been filed. On
September 11, 2015, the trial court clerk filed a notification of late record stating the clerk’s
record had not been filed because appellant failed to file the Designation of Clerk’s Records with
the District Clerk’s Office.
        It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the appellant has filed the Designation of Clerk’s Records with
the District Clerk’s Office, and either: (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee.
        The clerk’s record must be filed no later than ten days after the date appellant’s written
proof is filed with this court.

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court